
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.14


ASSET PURCHASE AGREEMENT


        THIS ASSET PURCHASE AGREEMENT, dated August 10, 2001 ("Agreement"), is
by and among Claire B. Benezra (the "Seller"), HBC License Corporation ("HBC
License") and HBC-Las Vegas, Inc. ("HBC Las Vegas" and together with HBC
License, the "Purchaser").

W I T N E S S E T H:

        WHEREAS, Seller is the licensee of radio station KPXC(FM) (the
"Station"), licensed to Indian Springs, Nevada and authorized by the Federal
Communications Commission (the "Commission" or "FCC") to operate at 99.3 MHz;
and

        WHEREAS, the Seller desires to sell to Purchaser, and Purchaser desires
to purchase from the Seller, certain of the radio station properties and assets
relating to the Station as described herein under the terms and conditions
herein set forth;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements herein contained, the parties hereto agree as follows:

1.PURCHASE AND SALE OF ASSETS.

        1.1    Purchase and Sale of Assets.    Subject to the conditions set
forth in this Agreement, at the Closing (as defined hereinafter), the Seller
shall assign, transfer, convey and deliver to Purchaser, and Purchaser shall
purchase from the Seller, all right, title and interest in and to the following
assets relating to the Station (the "Purchased Assets"), free and clear of all
liens, security interests, charges, encumbrances and rights of others (other
than liens and charges for which a proration adjustment is made pursuant to
Section 15.2 hereof):

        (a)  All call letters, licenses, construction permits or authorizations
issued by or pending before the FCC or any other governmental authority for use
in the operation of the Station that are set forth on Schedule 1.1(a) attached
hereto, together with any and all renewals, extensions and modifications thereof
(the "Governmental Licenses");

        (b)  All of the broadcast equipment assets listed on Schedule 1.1(b)
hereto (the "Equipment Assets"); and

        (c)  Unless as may be otherwise required by law, all materials
maintained in the FCC public inspection file relating to the Station, technical
data, political advertising records and all other books and records related
solely to the Purchased Assets, such as property tax records, correspondence
with and documents pertaining to governmental authorities and similar third
parties regarding the Purchased Assets (the "Business Records").

        The foregoing notwithstanding, in no event shall the Purchased Assets be
deemed to include (i) the cash and cash equivalents of the Seller or the Station
(except for any normal and customary deposits with respect to the Purchased
Assets), (ii) any accounts receivable, notes receivable or other receivables of
the Seller (including tax refunds), (iii) any intellectual property (other than
the Business Records) of the Station, (iv) any office equipment, vehicles,
promotional materials, tapes and record libraries and similar items in respect
of the Station, (v) securities of any kind owned by Seller, (vi) insurance
contracts or proceeds thereof or (vii) claims arising out of acts occurring
before the Closing Date.

        1.2    No Assumed Liabilities.    Notwithstanding any provision in this
Agreement, Purchaser does not assume and shall in no event be liable for any
debt, obligation, responsibility or liability of the Station or Seller,
including without limitation, employee obligations, taxes, accounts payable and
time sales and barter obligations of the Station.

2.CONSIDERATION; CLOSING.

--------------------------------------------------------------------------------

        2.1    Purchase Price.    The consideration to be received by the Seller
in exchange for the Purchased Assets shall be $16.0 million, which shall be paid
in full to Seller by wire transfer at the Closing.

        2.2    Time of Closing.    

        (a)  A closing (the "Closing") for the sale and purchase of the
Purchased Assets shall be held at the offices of the Seller in Las Vegas, Nevada
(or such other place as may be agreed upon by the parties in writing). The
Closing shall occur on such date (the "Closing Date") that is the 60th day after
the FCC Order (defined below) has become a "Final Order." The Closing shall be
deemed to be effective as of 12:01 a.m. on the Closing Date.

        (b)  In order to consummate the transfer of the Purchased Assets, Seller
and Purchaser agree to use their reasonable best efforts to file, within three
business days after the Effective Date (as defined in Section 2.5 below), an
assignment of license application (the "FCC Application") requesting FCC consent
to the assignment from the Licensee to HBC License of all Governmental Licenses
relating to the operation of the Station. The parties agree that the FCC
Application will be prosecuted with best reasonable efforts, in good faith and
with due diligence. The parties agree to use their reasonable best efforts to
file additional information or amendments requested by the FCC orally or in
writing within five business days after such request and, in any event, to
commence preparation of such additional information or amendments immediately
upon request and to complete and file the same with the FCC as rapidly as
practical. Each party will be solely responsible for the expenses incurred by it
in the preparation, filing and prosecution of the FCC Application (it being
understood that the parties will bear equally the FCC filing fee). As used
herein, the term "FCC Order" shall mean that the FCC staff has granted or given
its consent, without any condition materially adverse to Purchaser or Seller, to
the assignment of the Governmental Licenses; and the term "Final Order" shall
mean that the FCC Order shall have become final, that the time period for filing
any protests, requests for stay, reconsideration by the FCC, petitions for
rehearing or appeal of such order shall have expired, and that no protest,
request for stay, reconsideration by the FCC, petition for rehearing or appeal
of such order shall be pending.

        2.3    Closing Procedure.    At the Closing, the Seller shall deliver to
Purchaser such bills of sale, instruments of assignment, transfer and conveyance
and similar documents as Purchaser shall reasonably request. Against such
delivery, Purchaser shall issue and deliver to Seller the purchase price in
accordance with Section 2.1 above and Schedule 3.9 herein. Each party will cause
to be prepared, executed and delivered all other documents required to be
delivered by such party pursuant to this Agreement and all other appropriate and
customary documents as another party or its counsel may reasonably request for
the purpose of consummating the transactions contemplated by this Agreement. All
actions taken at the Closing shall be deemed to have been taken simultaneously
at the time the last of any such actions is taken or completed.

        2.4    Allocation of Purchase Price.    The Purchase Price shall be
allocated among the Purchased Assets in a manner based upon an appraisal
prepared by Bond & Pecaro (whose fees shall be paid by Purchaser), but which
shall be reasonably acceptable to Seller. Seller and Purchaser agree to use the
allocations determined pursuant to this Section 2.4 for all tax purposes,
including without limitation, those matters subject to Section 1060 of the
Internal Revenue Code of 1986, as amended.

        2.5    Construction Permit Modification; Effective Date.    Seller
agrees to file, or has already filed, with the FCC, at Purchaser's sole expense,
a modification to Seller's existing construction permit, such modification to be
in form reasonably acceptable to Purchaser (the "CP Modification"), to allow
(conditional upon the Closing) the operation of the Station at a site designated
by Purchaser. To the extent practicable, such filing shall occur on the date
hereof. Upon the acceptance by the FCC of the filing of the CP Modification,
this Agreement shall become effective; and the date on which such acceptance by
the FCC shall have occurred shall be referred to herein as the "Effective Date"
of this Agreement. If the FCC fails to accept the CP Modification within 30 days
of the filing or rescinds its

2

--------------------------------------------------------------------------------

acceptance within 20 days of the acceptance of the CP Modification, this
Agreement shall be terminated without liability to any party hereunder.

3.REPRESENTATIONS AND WARRANTIES OF THE SELLER.

        The Seller hereby represents and warrants to the Purchaser, as follows:

        3.1    Due Authorization.    This Agreement constitutes the legal, valid
and binding obligation of the Seller, enforceable against her in accordance with
its terms, except as may be limited by the availability of equitable remedies or
by applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally.

        3.2    Execution and Delivery.    Neither the execution and delivery by
the Seller of this Agreement nor the consummation by her of the transactions
contemplated hereby will: (i) subject to the FCC Order, violate any statute,
law, rule or regulation or any order, writ, injunction or decree of any court or
governmental authority, which violation, either individually or in the
aggregate, might reasonably be expected to have a material adverse effect on
Purchaser's ownership of the Purchased Assets; or (ii) violate or conflict with
or constitute a default under (or give rise to any right of termination,
cancellation or acceleration under), or result in the creation of any lien on
any of the Purchased Assets pursuant to, any material agreement, indenture,
mortgage or other instrument to which the Seller is a party or by which she may
be bound or affected.

        3.3    Consents.    No approval, authorization, consent, order or other
action of, or filing with, any governmental authority or administrative agency
is required in connection with the execution and delivery by the Seller of this
Agreement or the consummation of the transactions contemplated hereby or
thereby, other than those of the FCC. Except as described in Schedule 5.4, there
are no consents or other action required of any non-governmental person or
entity which are required to be obtained by Seller in connection with the
execution and delivery by Seller of this Agreement and the consummation of the
transactions contemplated hereby.

        3.4    Title to Personal Property Assets.    The Seller is the sole and
exclusive legal owner of all right, title and interest in, and has good and
marketable title to, all of the Purchased Assets constituting personal property,
free and clear of liens, claims and encumbrances.

        3.5    Condition of Equipment Assets.    The Equipment Assets are in
good condition and working order, ordinary wear and tear excepted, and are
suitable for the uses for which intended, free from any known defects except
such minor defects that do not interfere with the continued use thereof.

        3.6    Governmental Licenses.    Schedule 1.1(a) lists and accurately
describes all of the Governmental Licenses necessary for the lawful ownership
and operation of the Station and the conduct of their businesses, except where
the failure to hold such Governmental License would not have a material adverse
effect on the Station. The Seller has furnished to Purchaser true and accurate
copies of all of the Governmental Licenses. Each such Governmental License is in
full force and effect and is valid under applicable federal, state and local
laws; the Station is being operated in compliance in all material respects with
the Communications Act of 1934, as amended, and all rules, regulations and
policies of the FCC; and to the knowledge of the Seller, no event has occurred
which (whether with or without notice, lapse of time or the happening or
occurrence of any other event) is reasonably likely to result in the revocation
or termination of any Governmental License or the imposition of any restriction
of such a nature as might adversely affect the ownership or operation of the
Station as now conducted, except for proceedings of a legislative or rule-making
nature intended to affect the broadcasting industry generally. The Station, its
physical facilities, electrical and mechanical systems and transmitting and
studio equipment are being operated in all material respects in accordance with
the specifications of the Governmental Licenses. The Governmental Licenses are
unimpaired by any act or omission of the Seller or any of the Seller's
representatives, and the Seller has fulfilled and performed all of her
obligations with respect to the Governmental Licenses and has full power and
authority

3

--------------------------------------------------------------------------------


thereunder. No application, action or proceeding is pending for the renewal or
modification of any of the Governmental Licenses, except as described on
Schedule 1.1(a). No event has occurred which, individually or in the aggregate,
and with or without the giving of notice or the lapse of time or both, would
constitute ground for revocation thereof and would have a materially adverse
effect on the business of the Station.

        3.7    Reports.    The Seller has duly filed all reports required to be
filed by law or applicable rule, regulation, order, writ or decree of any court,
governmental commission, body or instrumentality and has made payment of all
charges and other payments, if any, shown by such reports to be due and payable,
except where the failure to so file or make payment would not have a material
adverse effect upon the operations of the Station. All reports required to be
filed by the Seller with the FCC with respect to the Station have been filed,
except where the failure to so file would not materially and adversely affect
the business of the Station or which challenges the validity or propriety of any
of the transactions contemplated by this Agreement. Such reports and disclosures
are complete and accurate in all material respects.

        3.8    Taxes.    All tax reports and returns required to be filed by or
relating to the Purchased Assets or operations of the Station (including sales,
use, property and employment taxes) have been filed with the appropriate
federal, state and local governmental agencies, and there have been paid all
taxes, penalties, interest, deficiencies, assessments or other charges due as
reflected on the filed returns or claimed to be due by such federal, state or
local taxing authorities (other than taxes, deficiencies, assessments or claims
which are being contested in good faith and which in the aggregate are not
material); (ii) Seller has not received any written notice of any examinations
or audits pending or unresolved examinations or audit issues with respect to the
Seller's federal, state or local tax returns; (iii) all additional taxes, if
any, assessed as a result of such examinations or audits have been paid; and
(iv) to Seller's knowledge, there are no pending claims or proceedings relating
to, or asserted for, taxes, penalties, interest, deficiencies or assessments
against the Purchased Assets.

        3.9    Litigation.    Except as set forth on Schedule 3.9, there is no
order of any court, governmental agency or authority and no action, suit,
proceeding or investigation, judicial, administrative or otherwise that is
pending or, to Seller's knowledge, threatened against or affecting the Station
which, if adversely determined, might materially and adversely affect the
business of the Station or which challenges the validity or propriety of any of
the transactions contemplated by this Agreement.

        3.10    Business Records.    The Seller has, and after the Closing,
Purchaser will have, the right to use the Business Records included in the
Purchased Assets, free and clear of any royalty or other payment obligations.

        3.11    Finders and Brokers.    Except for Kalil & Co. (the fees of
which shall be borne by Seller), no person has as a result of any agreement
entered into by the Seller any valid claim against any of the parties hereto for
a brokerage commission, finder's fee or other like payment.

4.REPRESENTATIONS AND WARRANTIES OF PURCHASER.

        Purchaser hereby represents and warrants to the Seller as follows:

        4.1    Organization and Good Standing.    Purchaser is a corporation
duly incorporated, validly existing and in good standing under the laws of
Delaware and has all requisite power and authority to own and lease its
properties and carry on its business as currently conducted.

        4.2    Due Authorization.    Subject to the FCC Order, Purchaser has
full power and authority to enter into this Agreement and to carry out its
obligations hereunder. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of Purchaser. This Agreement has
been duly executed and delivered by Purchaser and constitutes the legal, valid
and binding obligation of Purchaser, enforceable

4

--------------------------------------------------------------------------------


against it in accordance with its respective terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally or general equitable principles.

        4.3    Execution and Delivery.    Neither the execution and delivery by
Purchaser of this Agreement nor the consummation of the transactions
contemplated hereby will: (i) conflict with or result in a breach of the
agreement of limited partnership of Purchaser; (ii) subject to the FCC Order,
violate any law, statute, rule or regulation or any order, writ, injunction or
decree of any court or governmental authority; or (iii) violate or conflict with
or constitute a default under (or give rise to any right of termination,
cancellation or acceleration under) any indenture, mortgage, lease, contract or
other instrument to which Purchaser is a party or by which it is bound or
affected.

        4.4    Consents.    No consent, approval, authorization, license,
exemption of, filing or registration with any court, governmental authority,
commission, board, bureau, agency or instrumentality, domestic or foreign, is
required by Purchaser in connection with the execution and delivery of this
Agreement or the consummation by it of any transaction contemplated hereby,
other than the consent of the FCC. No approval, authorization or consent of any
other third party is required in connection with the execution and delivery by
Purchaser of this Agreement and the consummation of the transactions
contemplated hereby, except as may have been previously obtained by Purchaser.
Purchaser warrants that it is legally qualified to become a licensee of the
Station and is aware of no impediment to the approval by the FCC of the
assignment of the Governmental Licenses to Purchaser.

        4.5    Finders and Brokers.    No person has as a result of any
agreement entered into by the Purchaser any valid claim against any of the
parties hereto for a brokerage commission, finder's fee or other like payment.

        4.6    Purchaser's Qualification.    The Purchaser is in all material
respects qualified legally, financially and otherwise to be the licensee of the
Station, and has or shall have sufficient resources to pay in full all amounts
due to the Seller under this Agreement when such amounts are due.

5.CERTAIN COVENANTS AND AGREEMENTS.

        5.1    Consummation of the Transaction.    

        (a)  Each of the Seller and Purchaser shall take all reasonable action
necessary to consummate the sale of the Purchased Assets and will use all
necessary and reasonable means at its disposal to obtain (and cooperate with the
other party in obtaining) all necessary approvals of governmental authorities
required to enable it to consummate the sale of the Purchased Assets. Except as
otherwise provided herein, each of the Seller and Purchaser acknowledges and
agrees that it shall pay all costs, fees and expenses incurred by it in
obtaining such necessary consents and approvals. Each party shall make all
filings, applications, statements and reports to all governmental agencies or
entities which are required to be made prior to the Closing Date by or on its
behalf pursuant to any statute, rule or regulation in connection with the sale
of the Purchased Assets, and copies of all such filings, applications,
statements and reports shall be provided to the other.

        (b)  If the FCC determines that the assignment of the Governmental
Licenses to Purchaser are inconsistent or violative of FCC rules or regulations,
the parties agree that they will negotiate in good faith to amend, modify or
restructure the transactions contemplated hereby so as to be consistent with FCC
rules and regulations.

        5.2    Public Announcements.    Prior to the Closing Date, all notices
to third parties and other publicity relating to the transaction contemplated by
this Agreement (other than Purchaser's press releases issued pursuant to its
obligations under federal securities laws) shall be jointly planned and agreed
to by the Seller and Purchaser.

5

--------------------------------------------------------------------------------


        5.3    Ordinary Course of Business.    During the period from the date
hereof to the Closing Date, unless the prior consent of Purchaser is first
obtained, the Seller shall cause the Station to not knowingly take any action
which would cause any representation contained in Article 3 to be untrue as of
the Closing Date.

        5.4    Construction Permit Activities.    Seller will take all actions
necessary to prosecute the CP Modification, in consultation with Purchaser;
provided, however, that Seller will not be required to undertake any expense in
connection therewith other than as described in Schedule 3.3. Seller also hereby
authorizes Purchaser, at its sole expense, to prepare and Seller will file an
application with the FCC in respect of a second transmitter ("booster") site for
the Station, so long as Seller determines that such filing to be in the public
interest.

6.CONDITIONS TO PURCHASER'S CLOSING.

        All obligations of Purchaser under this Agreement shall be subject to
the fulfillment at or prior to the Closing of the following conditions, it being
understood that Purchaser may, in its sole discretion, waive any or all of such
conditions in whole or in part:

        6.1    Representations, Etc.    The Seller shall have performed in all
material respects the covenants and agreements contained in this Agreement that
are to be performed by her at or prior to the Closing, and the representations
and warranties of the Seller contained in this Agreement shall be true and
correct in all material respects as of the Closing Date with the same effect as
though made at such time (except as contemplated or permitted by this
Agreement).

        6.2    Governmental Consents.    All consents and approvals from the FCC
and governmental agencies required to consummate the transactions contemplated
by this Agreement shall have been obtained and shall be in full force and
effect, and the FCC Order shall have become a Final Order.

        6.3    No Adverse Litigation.    No order or temporary, preliminary or
permanent injunction or restraining order shall have been entered and no action,
suit or other legal or administrative proceeding by any court or governmental
authority, agency or other person shall be pending or threatened on the Closing
Date which may have the effect of (i) making any of the transactions
contemplated hereby illegal or (ii) materially adversely affecting the value of
the Purchased Assets.

        6.4    Closing Deliveries.    Purchaser shall have received each of the
documents or items required to be delivered to it pursuant to Section 8.1
hereof.

7.CONDITIONS TO SELLER'S CLOSING.

        All obligations of the Seller under this Agreement shall be subject to
the fulfillment at or prior to the Closing of the following conditions, it being
understood that the Seller may, in its sole discretion, waive any or all of such
conditions in whole or in part:

        7.1    Representations, Etc.    Purchaser shall have performed in all
material respects the covenants and agreements contained in this Agreement that
are to be performed by Purchaser as of the Closing, and the representations and
warranties of Purchaser contained in this Agreement shall be true and correct in
all material respects as of the Closing Date with the same effect as though made
at such time (except as contemplated or permitted by this Agreement).

        7.2    Consents.    All consents and approvals from the FCC and
governmental agencies required to consummate the transactions contemplated by
this Agreement shall have been obtained and shall be in full force and effect,
and the FCC Order shall have become a Final Order.

        7.3    No Adverse Litigation.    No order or temporary, preliminary or
permanent injunction or restraining order shall have been entered and no action,
suit or other legal or administrative proceeding by any court or governmental
authority, agency or other person shall be pending or

6

--------------------------------------------------------------------------------


threatened on the Closing Date which may have the effect of (i) making any of
the transactions contemplated hereby illegal or (ii) materially adversely
affecting the value of the Purchased Assets.

        7.4    Closing Deliveries.    The Seller shall have received each of the
documents or items required to be delivered to it pursuant to Section 8.2.

8.DOCUMENTS TO BE DELIVERED AT CLOSING.

        8.1    To Purchaser.    At the Closing, there shall be delivered to
Purchaser:

        (a)  The warranty deeds, bills of sale, agreements of assignment and
similar instruments of transfer to the Purchased Assets contemplated by
Section 2.3 hereof.

        (b)  A certificate, signed by an executive officer of Seller, as to the
fulfillment of the conditions set forth in Sections 6.1 through 6.3 hereof.

        (c)  The Business Records.

        8.2    To Seller.    At the Closing, there shall be delivered to the
Seller:

        (a)  The purchase price contemplated by Section 2.1 hereof, in the form
of wire transfer or cashier's or certified check as the Seller may direct.

        (b)  A certificate, signed by an executive officer of Purchaser, as to
the fulfillment of the conditions set forth in Sections 7.1 and 7.2 hereof.

9.SURVIVAL.

        All representations, warranties, covenants and agreements made by any
party to this Agreement or pursuant hereto shall be deemed to be material and to
have been relied upon by the parties hereto and shall survive the Closing;
provided, however, that notice of any claim against the Purchaser or Seller,
whether made under the indemnification provisions hereof or otherwise, based on
a breach of a representation, warranty, covenant or agreement must be given
within one year from the Closing Date. The representations and warranties
hereunder shall not be affected or diminished by any investigation at any time
by or on behalf of the party for whose benefit such representations and
warranties were made. No representation or warranty contained herein shall be
deemed to be made at any time after the date of this Agreement.

10.INDEMNIFICATION OF PURCHASER.

        Subject to the limitations set forth in Sections 9 and 12, the Seller
shall indemnify and hold Purchaser harmless from, against, for and in respect
of:

        (a)  any and all damages, losses, settlement payments, obligations,
liabilities, claims, actions or causes of action and encumbrances (collectively,
together with the costs and expenses described in clause (c) below, being
referred to herein as "Damages") suffered, sustained, incurred or required to be
paid by Purchaser because of the breach of any written representation, warranty,
agreement or covenant of the Seller contained in this Agreement;

        (b)  any and all liabilities, obligations, claims and demands arising
out of the ownership and operation of the Station at all times prior to the
Closing Date; and

        (c)  all reasonable costs and expenses (including, without limitation,
attorneys' fees, interest and penalties) incurred by Purchaser in connection
with any action, suit, proceeding, demand, assessment or judgment incident to
any of the matters indemnified against in this Section 10;

provided, however, that after Closing, Seller shall have no liability to
Purchaser hereunder until, and only to the extent that, Purchaser's aggregate
Damages exceed $25,000.

11.INDEMNIFICATION OF SELLER.

7

--------------------------------------------------------------------------------

        Subject to the limitations set forth in Sections 9 and 12, Purchaser
shall indemnify and hold the Seller harmless from, against, for and in respect
of:

        (a)  any and all Damages suffered, sustained, incurred or required to be
paid by the Seller because of the breach of any written representation,
warranty, agreement or covenant of Purchaser contained in this Agreement;

        (b)  any and all liabilities, obligations, claims and demands arising
out of the ownership and operation of the Station on and after the Closing Date,
except to the extent the same arises from a breach of any written
representation, warranty, agreement or covenant of the Seller contained in this
Agreement or any document, certificate or agreement executed in connection with
this Agreement; or

        (c)  all reasonable costs and expenses (including, without limitation,
attorneys' fees, interest and penalties) incurred by the Seller in connection
with any action, suit, proceeding, demand, assessment or judgment incident to
any of the matters indemnified against in this Section 11;

provided, however, that after Closing, Purchaser shall have no liability to
Seller hereunder until, and only to the extent that, Seller's aggregate Damages
exceed $25,000 (provided, however, that such limitation will not apply to any
claims made against Purchaser in respect of the litigation described in
Schedule 3.9).

12.GENERAL RULES REGARDING INDEMNIFICATION.

        The obligations and liabilities of each indemnifying party hereunder
with respect to claims resulting from the assertion of liability by the other
party or indemnified third parties shall be subject to the following terms and
conditions:

        (a)  The indemnified party shall give prompt written notice (which in no
event shall exceed 30 days from the date on which the indemnified party first
became aware of such claim or assertion) to the indemnifying party of any claim
which might give rise to a claim by the indemnified party against the
indemnifying party based on the indemnity agreements contained in Section 10 or
11 hereof, stating the nature and basis of said claims and the amounts thereof,
to the extent known;

        (b)  If any action, suit or proceeding is brought against the
indemnified party with respect to which the indemnifying party may have
liability under the indemnity agreements contained in Section 10 or 11 hereof,
the action, suit or proceeding shall, upon the written acknowledgment by the
indemnifying party that it is obligated to indemnify under such indemnity
agreement, be defended (including all proceedings on appeal or for review which
counsel for the indemnified party shall deem appropriate) by the indemnifying
party. The indemnified party shall have the right to employ its own counsel in
any such case, but the fees and expenses of such counsel shall be at the
indemnified party's own expense unless the employment of such counsel and the
payment of such fees and expenses both shall have been specifically authorized
in writing by the indemnifying party in connection with the defense of such
action, suit or proceeding. The indemnified party shall be kept fully informed
of such action, suit or proceeding at all stages thereof whether or not it is
represented by separate counsel.

        (c)  The indemnified party shall make available to the indemnifying
party and its attorneys and accountants all books and records of the indemnified
party relating to such proceedings or litigation and the parties hereto agree to
render to each other such assistance as they may reasonably require of each
other in order to ensure the proper and adequate defense of any such action,
suit or proceeding.

        (d)  The indemnified party shall not make any settlement of any claims
without the written consent of the indemnifying party, which consent shall not
be unreasonably withheld or delayed.

        (e)  If any claims are made by third parties against an indemnified
party for which an indemnifying party would be liable, and it appears likely
that such claims might also be covered by the indemnified party's insurance
policies, the indemnified party shall make a timely claim under such policies
and to

8

--------------------------------------------------------------------------------


the extent that such party obtains any recovery from such insurance, such
recovery shall be offset against any sums due from an indemnifying party (or
shall be repaid by the indemnified party to the extent that an indemnifying
party has already paid any such amounts). The parties acknowledge, however, that
if an indemnified party is self-insured as to any matters, either directly or
through an insurer which assesses retroactive premiums based on loss experience,
then to the extent that the indemnified party bears the economic burden of any
claims through self-insurance or retroactive premiums or insurance ratings, the
indemnifying party's obligation shall only be reduced by any insurance recovery
in excess of the amount paid or to be paid by the indemnified party in insurance
premiums.

        (f)    Except as herein expressly provided, the remedies provided in
Sections 10 through 12 hereof shall be cumulative and shall not preclude
assertion by any party of any other rights or the seeking of any other rights or
remedies against any other party hereto.

13.TERMINATION; RISK OF LOSS.

        13.1    Termination.    After the Effective Date, this Agreement may be
terminated by the mutual consent of Purchaser and Seller, or by either Purchaser
or Seller, if the terminating party is not then in material breach of its
obligations hereunder, upon written notice to the other upon the occurrence of
any of the following:

        (a)  By the terminating party, if the other party is in material breach
of its obligations hereunder, and such breach has not been cured by the other
party within 30 days of written notice of such breach (or such longer period of
time if the breach cannot be reasonably cured within 30 days and the breaching
party is diligently attempting to cure such breach);

        (b)  If the FCC denies the FCC Application; or

        (c)  If the Closing has not occurred on or before August 31, 2002.

        13.2    Risk of Loss.    The Seller shall bear the risk of all damage
to, loss of or destruction of any of the Purchased Assets between the date of
this Agreement and the Closing Date. If any material portion of the Purchased
Assets shall suffer any material damage or destruction prior to the Closing
Date, the Seller shall promptly notify the Purchaser in writing of such damage
or destruction, shall promptly take all necessary steps to restore, repair or
replace such assets at its sole expense, and shall advise the Purchaser in
writing of the estimated cost to complete such restoration, repair or
replacement and all amounts actually paid as of the date of the estimate. The
Purchaser or Seller may extend the Closing Date for a period not exceeding
60 days to accomplish such restoration, repair or replacement, but is not
required to do so. If such restoration, repair or replacement is not
accomplished prior to the Closing Date, as the same may be extended as provided
herein, the Purchaser may, at its option:

        (a)  terminate this Agreement upon written notice to Seller; or

        (b)  receive all insurance proceeds paid or payable to Seller, close
this Agreement and thereafter complete such restoration, repair or replacement
at its sole expense; provided, however, Seller shall have no further liabilities
with respect to such damage or destruction after payment to Purchaser of such
insurance proceeds.

14.REMEDIES

        14.1    Purchaser's Exclusive Remedy.    The Seller acknowledges that
the Purchased Assets and the transactions contemplated hereby are unique, that a
failure by Seller to complete such transactions will cause irreparable injury to
the Purchaser, and that actual damages for any such failure may be difficult to
ascertain and may be inadequate. Consequently, Seller and Purchaser agree that
Purchaser shall be

9

--------------------------------------------------------------------------------


entitled, in the event of a default by the Seller, to specific performance of
any of the provisions of this Agreement.

        14.2    Seller's Exclusive Remedy.    The Purchaser acknowledges that in
the event of a material breach of this Agreement by the Purchaser, the Seller
will incur substantial damages that are difficult to quantify. In such event,
the sum of $800,000 is deemed by the parties to be a fair and reasonable
estimate of the damages that the Seller will incur and accordingly shall be due
and payable by the Purchaser as liquidated damages.

        14.3    Court Costs, Attorneys' Fees, etc.    In the event any action is
brought to enforce this Agreement, the prevailing party shall be entitled to
recover court costs, arbitration and mediation expenses and reasonable
attorneys' fees.

15.MISCELLANEOUS PROVISIONS.

        15.1    Expenses.    Except as otherwise expressly provided herein, each
party shall pay the fees and expenses incurred by it in connection with the
transactions contemplated by this Agreement. If any action is brought for breach
of this Agreement or to enforce any provision of this Agreement, the prevailing
party shall be entitled to recover court costs and reasonable attorneys' fees.

        15.2    Prorations.    All items of income and expense arising from the
operation of the Station with respect to the Purchased Assets on or before the
close of business on the Closing Date shall be for the account of the Seller and
thereafter shall be for the account of the Purchaser. Liability for state and
local taxes assessed on the Purchased Assets payable with respect to the tax
year in which the Closing Date falls and the annual FCC regulatory fee for the
Station payable with respect to the year in which the Closing Date falls shall
each be prorated as between the Seller and the Purchaser on the basis of the
number of days of the tax year elapsed to and including such date. All
prorations shall be made and paid insofar as feasible on the Closing Date; any
prorations not made on such date shall be made as soon as practicable (not to
exceed 90 days) thereafter. The Seller and the Purchaser agree to assume, pay
and perform all costs, liabilities and expenses allocated to each of them
pursuant to this Section 15.2.

        15.3    Amendment.    This Agreement may be amended at any time but only
by an instrument in writing signed by the parties hereto.

        15.4    Notices.    All notices and other communications hereunder shall
be in writing and shall be deemed given if mailed by certified mail, return
receipt requested, or by nationally recognized "next-day" delivery service, to
the parties at the addresses set forth below (or at such other address for a
party as shall be specified by like notice), or sent by facsimile to the number
set forth below (or such other number for a party as shall be specified by
proper notice hereunder):

If to the Purchaser:

3102 Oak Lawn Avenue, Suite 215
Dallas, Texas 75219
Attn: President
Fax: (214) 525-7750

If to the Seller:

Claire B. Benezra
1 Main Street
Las Vegas, Nevada 89101-6370
Fax:

        15.5    Assignment.    This Agreement may not be assigned by either
party without the prior consent of the other party, which shall not be
unreasonably withheld. This Agreement shall be binding upon

10

--------------------------------------------------------------------------------

and inure to the benefit of the parties hereto and their respective successors,
heirs and permitted assigns.

        15.6    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

        15.7    Headings.    The headings of the Sections of this Agreement are
inserted for convenience only and shall not constitute a part hereof.

        15.8    Entire Agreement.    This Agreement and the documents referred
to herein contain the entire understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties, conveyances or undertakings other than those expressly set forth
herein. This Agreement supersedes any prior agreements and understandings
between the parties with respect to the subject matter.

        15.9    Waiver.    No attempted waiver of compliance with any provision
or condition hereof, or consent pursuant to this Agreement, will be effective
unless evidenced by an instrument in writing by the party against whom the
enforcement of any such waiver or consent is sought.

        15.10    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada. Venue with respect
to any dispute or controversy shall be proper only in Las Vegas, Nevada.

        15.11    Certain Definitions.    As used in this Agreement, "affiliates"
of a party shall mean persons or entities that directly, or indirectly through
one or more intermediaries, control or are controlled by, or are under common
control with, such party.

        15.12    Intended Beneficiaries.    The rights and obligations contained
in this Agreement are hereby declared by the parties hereto to have been
provided expressly for the exclusive benefit of such entities as set forth
herein and shall not benefit, and do not benefit, any unrelated third parties.

        15.13    Mutual Contribution.    The parties to this Agreement and their
counsel have mutually contributed to its drafting. Consequently, no provision of
this Agreement shall be construed against any party on the ground that such
party drafted the provision or caused it to be drafted or the provision contains
a covenant of such party.

[signatures on following page]

11

--------------------------------------------------------------------------------

SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

    /s/  CLAIRE B. BENEZRA      

--------------------------------------------------------------------------------

Claire B. Benezra

    HBC- LAS VEGAS, INC.
 
 
By:
/s/  JEFFREY T. HINSON      

--------------------------------------------------------------------------------

Jeffrey T. Hinson
Senior Vice President and CFO

    HBC LICENSE CORPORATION
 
 
By:
/s/  JEFFREY T. HINSON      

--------------------------------------------------------------------------------

Jeffrey T. Hinson
Senior Vice President and CFO

12

--------------------------------------------------------------------------------



QuickLinks


ASSET PURCHASE AGREEMENT
